Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1342 Page 1 of 26



    1   NICHOLAS & TOMASEVIC, LLP
           Craig M. Nicholas (SBN 178444)
    2      Alex Tomasevic (SBN 245598)
           Shaun Markley (SBN 291785)
    3   225 Broadway, 19th Floor
        San Diego, California 92101
    4   Tel: (619) 325-0492
        Fax: (619) 325-0496
    5   Email: cnicholas@nicholaslaw.org
        Email: atomasevic@nicholaslaw.org
    6   Email: smarkley@nicholaslaw.org
    7   Attorneys for Plaintiffs
    8

    9                       UNITED STATES DISTRICT COURT
   10                     SOUTHERN DISTRICT OF CALIFORNIA
   11 SIMON GORO, an individual; TONY         Case No. 17-cv-02580-JLS-JLB
      RUSSELL, an individual; REY PENA,
   12 an individual; JOSE PENA, an            PLAINTIFF TONY RUSSELL’S
      individual; JEFF BELANDER, an           MEMORANDUM OF POINTS AND
   13 individual; GUISEPPE ZIZZO, an          AUTHORITIES IN SUPPORT OF HIS
      individual,                             MOTION FOR PARTIAL SUMMARY
   14                                         JUDGMENT ON DEFENDANTS’
                            Plaintiffs,       FIRST AFFIRMATIVE DEFENSE
   15           vs.
   16 FLOWERS FOODS, INC., a Georgia          Date:          January 31, 2019
      corporation; FLOWERS BAKING             Time:          1:30 p.m.
   17 CO. OF CALIFORNIA, LLC, a               Courtroom:     4D (4th Floor Schwartz)
      California limited liability company;
   18 FLOWERS BAKING CO. OF
      HENDERSON, LLC, a Nevada                District Judge:   Janis L. Sammartino
   19 limited liability company;              Magistrate Judge: Jill L. Burkardt
   20                                         Date of Removal: December 28, 2017
                           Defendants.
   21

   22

   23

   24

   25

   26
   27

   28
                                                             17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1343 Page 2 of 26



    1                                        TABLE OF CONTENTS
    2   I.     INTRODUCTION ......................................................................................... 1
    3   II.    STATEMENT OF THE CASE .................................................................... 1
    4          A.      Overview of Flowers’ Business .......................................................... 1
    5          B.      Flowers’ Production and Distribution Structure ............................. 2
    6          C.      Flowers’ Management Structure ....................................................... 2
    7          D.      Flowers’ Customers............................................................................. 4
    8          E.      Flowers Accounting and Financial Statements
                       Further Reveal Distributors Merely Provide a Service
    9                  Ancillary to Flowers’ Business for a Fee and Under
                       the Control of Flowers ........................................................................ 6
   10
               F.      Mr. Russell’s Role within Flowers Direct-Store-
   11                  Delivery Business ................................................................................. 8
   12          G.      The Alternate Reality Depicted in Flowers’
                       Distributor Agreement and Related Representations. .................... 9
   13
        III.   LEGAL STANDARD .................................................................................. 12
   14
        IV.    ARGUMENT ............................................................................................... 13
   15
               A.      Under California’s ABC test, Mr. Russell is an
   16                  employee as a matter of law ............................................................. 13
   17                  1.       Prong (B): Mr. Russell performs work within
                                Flowers’ usual course of business ............................................ 13
   18
                       2.       Separately, under Prong (A), Mr. Russell is not
   19                           free from the actual and contractual right to
                                control his work ........................................................................ 16
   20
               B.      Dynamex Applies Retroactively to All Claims. ............................... 17
   21
                       1.       Dynamex Applies Retroactively................................................ 17
   22
                       2.       Dynamex Applies to All Claims ................................................ 18
   23
               C.      Even under the Borello’s right to control test, the
   24                  Court should grant Summary Judgment ........................................ 19
   25                  1.       Flowers retains all necessary control over Mr.
                                Russell ....................................................................................... 20
   26
                       2.       Secondary Factors Support Ruling in Mr. Russell’s
   27                           Favor ......................................................................................... 20
   28   V.     CONCLUSION ............................................................................................ 21
                                                           i                                       17-CV-02580-JLS-JLB
                                                  TABLE OF CONTENTS
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1344 Page 3 of 26



    1                                        TABLE OF AUTHORITIES
    2   CASES
    3   Alexander v. FedEx Ground Package Sys., Inc.,
           765 F.3d 981 (9th Cir. 2014) ......................................................................13, 19
    4
        Ayala v. Antelope Valley Newspapers, Inc.,
    5     59 Cal. 4th 522 (2014) ...................................................................................... 19
    6 Bowerman v. Field Asset Servs.,
        No. 3:13-cv-00057-WHO, 2017 F. Supp. 3d 910
    7   (N.D. Cal. Mar. 17, 2017) ................................................................................. 19
    8   Dynamex Operations W. v. Super. Ct.,
          4 Cal. 5th 903 (2018) ........................................................................1, 13, 14, 18
    9
        Estrada v. FedEx Ground Package Sys., Inc.,
   10      154 Cal. App. 4th 1 (2007) ............................................................................... 20
   11   Evangelatos v. Super. Ct.,
          44 Cal. 3d 1188 (1988) ..................................................................................... 17
   12
        Garcia v. Border Transportation Group, LLC,
   13     No. D072521, 2018 WL 5118546 (Cal. Ct. App. Oct. 22, 2018) .................... 17
   14 Johnson v. VCG-IS, LLC,
         Case No. 30-2015-00802813-CU-CR-CXC
   15    (Super. Ct. Cal. July 18, 2018) ...................................................................17, 18
   16   Narayan v. EGL, Inc.,
          616 F.3d 895 (9th Cir. 2010) ......................................................................12, 21
   17
        Newman v. Emerson Radio Corp.,
   18     48 Cal. 3d 973 (1989) ....................................................................................... 17
   19   Ruiz v. Affinity Logistics Corp.,
           754 F.3d 1093 (9th Cir. 2014) ....................................................................13, 19
   20
        S.G. Borello & Sons, Inc. v. Dep't of Indus. Relations,
   21      48 Cal. 3d 341 (1989) ...........................................................................14, 19, 20
   22   Sierra Club v. San Joaquin Local Agency Formation Comm’n,
           21 Cal. 4th 489 (1999) ...................................................................................... 17
   23
        U.S. v. Sec. Indus. Bank,
   24      459 U.S. 70 (1982)............................................................................................ 17
   25   U.S. v. Tavizon-Ruiz,
           196 F. Supp. 3d 1076 (N.D. Cal. July 25, 2016) .............................................. 17
   26
        Villalpando v. Exel Direct Inc.,
   27      2015 WL 5179486 (N.D. Cal. Sept. 3, 2015) ................................................... 13
   28
                                                           ii                                    17-CV-02580-JLS-JLB
                                                 TABLE OF AUTHORITIES
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1345 Page 4 of 26



    1   STATUTES
    2   U.C.C. § 2-106 (Am. Law Inst. & Unif. Law Comm’n) ....................................... 10
    3

    4   REGULATIONS
    5   Wage Order No. 1-2001, Cal. Code Regs., tit. 8, § 11010 .................................... 18
    6   Wage Order No. 4-2001, Cal. Code Regs., tit. 8, § 11040 .................................... 18
    7   Wage Order No. 9-2001, Cal. Code Regs., tit. 8, § 11090.15 ............................... 18
    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                              iii             17-CV-02580-JLS-JLB
                      RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                    IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1346 Page 5 of 26



    1   I.       INTRODUCTION
    2            The question here is: can Flowers meet its burden to justify its classification
    3   of its delivery driver or “distributor,” Plaintiff Tony Russell, as an “Independent
    4   Contractor.” As explained below, Flowers cannot.
    5            California law broadly protects workers like Mr. Russell, guaranteeing certain
    6   protections and minimum pay whenever (1) an individual works within the usual
    7   course of a hiring entity’s business; or (2) the hiring entity retains control over the
    8   individual’s performance. Dynamex Operations W. v. Super. Ct., 4 Cal. 5th 903, 955
    9   (2018), reh'g denied (June 20, 2018). Mr. Russell and his fellow distributors are,
   10   undeniably, a crucial component of Flowers’ multi-billion dollar direct-store-
   11   delivery, or “DSD,” business. They work directly within the “usual course of the
   12   hiring entity’s business” (the selling and delivery of baked goods) and Flowers
   13   cannot meet its burden to prove otherwise. Moreover, Flowers admits that it needs
   14   to and has secured the control necessary to direct Mr. Russell’s performance of this
   15   important delivery-related work. For each of these independent reasons, Mr. Russell
   16   is entitled to partial summary judgment as to Defendants’ First Affirmative Defense,
   17   which denies any employment relationship with Mr. Russell.
   18   II.      STATEMENT OF THE CASE
   19            A.    Overview of Flowers’ Business
   20            Flowers generates billions of dollars in revenue each year by marketing and
   21   selling bakery products1 to large retail customers via its national direct-store-
   22   delivery (“DSD”) business segment that. Flowers relies on, almost exclusively, a
   23   network of over 5,000 “independent contractor” distributors like Mr. Russell to
   24   complete the integral “delivery” aspect of the DSD business. See Ex. A (FLO
   25   Website and Investor Fact Sheet); Ex. B (Flowers Foods, Inc. 2018 Form 10-Q
   26
   27
        1
            Flowers’ bakery products include breads, buns, and snack cakes among other items
              marketed under well-known brand names like “Wonder Bread,” “Tasty Cake,”
   28         “Nature’s Own,” and “Dave’s Killer Bread.” Ex. A.
                                                1               17-CV-02580-JLS-JLB
                        RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                      IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1347 Page 6 of 26



    1   [“2018 SEC Filing”]) at p. 8; Ex. Y (Rich Dep. Tr.) at 76:9-77:18; Ex. Z
    2   (Schoenewald Dep. Tr.) at 79-81. The DSD segment, of which the distributors are a
    3   large and crucial component, makes up 84% of Flowers’ overall business. Ex. Y
    4   (Rich Dep. Tr.) at 85:9-18; Ex. A (FLO Website and Investor Fact Sheet). Pursuant
    5   to Flowers’ take-it-or-leave-it, non-negotiable Distributor Agreement (“DA”) with
    6   distributors, Flowers classifies these individuals as “independent contractors.” See
    7   Ex. Y (Rich Dep. Tr.) at pp. 160-161; Ex. L (Mr. Russell’s DA).
    8            B.     Flowers’ Production and Distribution Structure
    9            To carry out this direct-store-delivery business, Flowers Foods, Inc.
   10   establishes wholly owned regional limited liability “bakeries” like Flowers Baking
   11   Co. of Henderson, LLC (“Flowers Henderson”) and Flowers Baking Co. of
   12   California, LLC2 (“Flowers California”) (collectively these Defendants are called
   13   “Flowers”) to bake its products and manage local delivery and sales activities for
   14   Flowers customers. See Ex. A (FLO Website and Investor Fact Sheet); Ex. Y (Rich
   15   Dep. Tr.) at p. 20. These bakeries deliver products down the line to the Flowers’
   16   more locally based warehouses. This is where Mr. Russell and other distributors pick
   17   up the products and deliver them to Flowers’ retail customers within their assigned
   18   territories. See Ex. L (Mr. Russell’s standard DA); Ex. Y (Rich Dep. Tr.) at pp. 30-
   19   31, 163.
   20            C.     Flowers’ Management Structure
   21            Each bakery, like Flowers Henderson, has a management team. At the top is
   22   the President, followed by a Vice President of Sales, a Director of Distributor
   23   Relations, various Directors of Sales, and finally Branch Sales Managers (“Sales
   24   Managers”). Ex. E (example of an organizational chart for Flowers California).3
   25   2
            It is undisputed that until 2014 Flowers California was a state-wide bakery that is
   26         now divided into roughly Northern (Flowers Modesto) and Southern California
              (Flowers Henderson).
   27   3
            Approximately one year ago, Flowers Henderson reorganized in ways not material
   28        to this litigation, for example shifting the “Branch Sales Manager” position under
                                                2               17-CV-02580-JLS-JLB
                        RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                      IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1348 Page 7 of 26



    1   Flowers designs these positions to manage and work alongside distributors just like
    2   any employer would for employees.
    3         For example, there is a Human Resources department for distributors.
    4   Flowers, though, calls that department “Distributor Relations” or “Distributor
    5   Enablement.” Ex. Z (Schoenewald Dep. Tr.) at 16:15-17:21. That office does all of
    6   the things a typical employer’s HR department would do, such as be a “liaison with
    7   distributors” helping to resolve disputes and other work-related issues. Id.; Ex. Z
    8   (Schoenewald Dep. Tr.) at 34:13-35:10, 37:2-16, 40:5-25, 47:18-48:19. The HR or
    9   “Distributor Relations” department also provides information about and helps
   10   administer programs or fringe benefits, such as health insurance, life insurance,
   11   vision coverage, and disability insurance for distributors. Ex. Z (Schoenewald Dep.
   12   Tr.) at 43:24-46:19 (the administration of the company benefits includes automatic
   13   deductions from distributor pay via the weekly settlement process). Distributor
   14   Relations also has the HR function of processing distributor terminations and final
   15   pay. Ex. Z (Schoenewald Dep. Tr.) at 71:22-72:5, 74:2-15, 124:8-18.
   16         Additionally, Flowers tasks its senior manager employees with growing its
   17   customer base, assessing distributor compliance with customer guidelines, and
   18   ensuring that Sales Managers are appropriately monitoring their assigned
   19   distributors. Ex. C (Job Description for Director of Sales). In turn, the Sales
   20   Managers directly oversee a group of distributors. Ex. BB (Broker Dep. Tr.) at
   21   129:18-130:24.    Those managers are responsible for training, monitoring, and
   22   assisting distributors in the daily operation of the territories. Ex. D (Job Description
   23   for Branch Sales Manager); Ex. BB (Broker Dep. Tr.) at 139:5-10:12, 159:13-160:5.
   24   These managers also field, directly, complaints from stores about distributors and
   25   then go coach the distributor and/or escalate the issues to upper management for
   26   further handling and possible termination of these supposedly “independent”
   27
           a new “Area Sales Director” title. The overview of this reorganization is available
   28      at Ex. I.
                                             3               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1349 Page 8 of 26



    1   distributors. Ex. CC (Schatz Dep. Tr.) at 107:17-108:16; Ex. Z (Schoenewald Dep.
    2   Tr.) at 128:22-130:8 (discussing examples of Flowers issuing breach letters to
    3   distributors and possibly terminating distributors). To keep an eye on distributors,
    4   Sales Managers can spend 30 hours in an average week going throughout the
    5   distributors’ routes and checking up on them and their work. Ex. BB (Broker Dep.
    6   Tr.) at 139:5-140:5; Ex. CC (Schatz Dep. Tr.) at 30:13- 31:16.
    7         In addition to the above management structure, Flowers also uses its own
    8   employees or temporary employees to carry out the same function as distributors
    9   operating under a DA. For example, where a territory is vacant, Flowers uses a
   10   Territory Operations Specialist to carry out this same delivery function. See Ex. F
   11   (describing a Flowers’ Territory Operations Specialist position that operates open
   12   distributor territories); Ex. Y (Rich Dep. Tr.) at pp. 100-104 (explaining Flowers
   13   may use its own employees or contract with a temp agency to obtain employees to
   14   operate territories in place of a distributor operating under a DA); Ex. BB (Broker
   15   Dep. Tr.) at 29:11-23, 30-5-13. There is really no significant difference between the
   16   day-to-day duties and work of an employee driver and that of the “distributors,” like
   17   Mr. Russell, that Flowers claims are independent contractors. Ex. BB (Broker Dep.
   18   Tr.) at 37:11-23, 41:17-44:21.
   19         D.     Flowers’ Customers
   20         Flowers contracts with large retail and fast food customers to sell bakery
   21   products. These customers include Walmart and Sonic. See, e.g., Ex. K (Flowers’
   22   contract with the fast food chain Sonic); Ex. H (Flowers’ contract with Walmart);
   23   see Ex. DD (Russell Dep. Tr.) at pp. 93 (confirming he services a Sonic), 240
   24   (confirming he services a Walmart location). Walmart is Flowers’ largest customer.
   25   Ex. B (2018 SEC Filing) at p. 8.
   26         Under these contracts, Flowers commits to delivering fresh, marketable
   27   bakery products on terms requested by the customers. See generally Ex. K, Ex. H.
   28   Flowers also agrees that it has unencumbered title and the right to sell the bakery
                                             4               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1350 Page 9 of 26



    1   products to its customers and that it will bear risk of loss and maintain title to
    2   products at least until the customer takes possession. See Ex. K at §§ 5, 9; Ex. H at
    3   § 13(k). The contract terms prevent Flowers from assigning or delegating its rights
    4   and obligations without approval from the customer. See Ex. K at § 13; Ex. H at §
    5   20. Flowers has produced no documents in this case suggesting that it has delegated
    6   any rights under these contracts. Markley Decl. ¶¶ 9, 11.
    7         Within the “highly competitive fresh bakery market,” Flowers recognizes the
    8   heavy risks of losing these customers or failing to grow and reach new customers.
    9   Ex. B (2018 SEC Filing) at pp. 1, 41. Understandably, as part of its contracts with
   10   customers like Walmart, Flowers agrees to abide by the standards and requirements
   11   prescribed by the customer as a condition of the contract. See, e.g., Ex. H at § 22. In
   12   turn, Flowers emphasizes to and requires that both its sales and management
   13   employees, as well as its distributors like Mr. Russell, meet applicable customer
   14   service requirements. See Ex. C and D; Ex. L at §§ 2.6, 5.1 (requiring compliance
   15   with retail customer requirements); Ex. Y (Rich Dep. Tr.) at pp. 142-144 (confirming
   16   the DA requires distributors like Mr. Russell to follow customer requirements and
   17   policies).
   18         Customer requirements that Flowers accepts and imposes on distributors (as
   19   part of “good industry practices”) are quite onerous. See Exs. G, P, Q, R. For
   20   example, Flowers’ DA forces Mr. Russell to abide by the following requirements:
   21   service hours and service days, strict dress codes, electronic device restrictions,
   22   customer service standards, product placement protocols, product handling and
   23   storage protocols, inventory and back-stock standards, store communication and
   24   check-in procedures. Id. Failure to comply can mean termination by Flowers or the
   25   customer (which would, in all likelihood, lead to termination by Flowers). See Ex.
   26   L at § 17, et seq.; Ex. G at § 3. Flowers customers also reserve the right to change
   27   these requirements and enact new or additional standards that Flowers will impose
   28
                                               5               17-CV-02580-JLS-JLB
                       RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                     IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1351 Page 10 of 26



    1   upon distributors like Mr. Russell through the DA. See Ex. L at §§ 2.6, 5.1; Ex. H at
    2   § 22.
    3            Flowers can and does deem distributors in material breach of the DA for
    4   failing to comply with customer requirements. See Ex. L at § 17, et seq.; Exs. T, U,
    5   and V.
    6            E.     Flowers Accounting and Financial Statements4 Further Reveal
                        Distributors Merely Provide a Service Ancillary to Flowers’
    7                   Business for a Fee and Under the Control of Flowers
    8            In Flowers’ own words, the “
    9                                            ” and, in fact, Mr. Russell’s “
   10                                            ” Ex. M at p. 4.
   11            The revenue that Flowers recognizes and publicly touts reflects gross sales
   12   that it makes to its customers, like Walmart, (and not “sales” that it makes to
   13   distributors). Ex. EE (Davis Dep. Tr.) at pp. 38-41 (explaining, as the principal,
   14   Flowers recognizes revenue on total sales to its customers not on the lesser amount
   15   distributors “pay” Flowers); see Ex. A. This contrasts with distributors who earn “a
   16   percentage of [Flowers’] wholesale price of product sold to . . . customers” as a
   17   “distributor fee.” See Ex. FF (Flowers’ SEC Form 10-K for fiscal year ended January
   18   1, 2011 [“2011 SEC Filing”]) at p. F-75; Ex. O at p. 7 (“
   19
   20                                                               ”); Ex. AA (Schoenewald,
   21   Corporate Designee, Dep. Tr.) at 82:15-83:25, 87:16-20, 104:17-20.
   22            It is Flowers’ responsibility to carry out the performance obligation owed to
   23   customers and, in so doing, Flowers maintains title and risk of loss over bakery
   24
        4
            Flowers financial statements are intended to accurately and truthfully disclose
   25        information such as financial condition and business practices and to provide
             investors with information on which to make investing decisions. Ex. EE (Davis
   26        Dep. Tr.) at pp. 11-16.
   27
        5
            Even though this filing pre-dates Mr. Russell’s relationship with Flowers, Flowers
             admits that its revenue recognition has not changed over the years. Ex. EE (Davis
   28        Dep. Tr.) at pp. 110-11.
                                                6               17-CV-02580-JLS-JLB
                        RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                      IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1352 Page 11 of 26



    1   products until it satisfies those performance obligations. This is true even though
    2   distributors carry out some aspects of Flowers’ promised performance like delivery
    3   of the products to customer locations. See Ex. N at p. 7 (explaining that although
    4   Flowers assigns certain functions to the distributors, “
    5

    6                                                                                          ”);
    7   Ex. O at p. 7 (“
    8

    9                                                                                          ”);
   10   Ex. O at p. 9 (“
   11

   12

   13

   14                        ”); Ex. B (2018 SEC Filing) at 9 (stating Flowers maintains
   15   inventory risk and “fulfills the contractual obligations for [retail] sales.”); 2011 SEC
   16   at p. F-7 (title and risk of loss pass from Flowers only when the customer, not the
   17   distributor, takes possession).
   18         Flowers recently assessed this relationship and concluded that it “is the
   19   principal, the [distributor] is the agent, and the [retail customer] is the customer.”
   20   Ex. B (2018 SEC Filing) at p. 9. This conclusion confirms that Flowers controls the
   21   products and the distributor merely assists Flowers in getting the product to the
   22   market. Ex. EE (Davis Dep. Tr.) at pp. 18-19, 35-37. Notably, prevailing accounting
   23   standards dictate that in order for Flowers to claim that it is the principal and the
   24   distributor is the “agent” in the arrangement, Flowers must be the one that has control
   25   over the “right to a service to be performed by [the distributor], which gives
   26   [Flowers] the ability to direct [the distributor] to provide the [distribution] service to
   27   [retail] customer. . . .” See Financial Accounting Standards Board (May 2014),
   28   Revenue from Contracts with Customers (Topic 606), No. 2014-09, available at:
                                             7               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1353 Page 12 of 26



    1   https://www.fasb.org/jsp/FASB/Document_C/DocumentPage?cid=1176164076069
    2   &acceptedDisclaimer=true. As it must, Flowers follows these standards in making
    3   accounting decisions and related financial and accounting conclusions. Ex. EE
    4   (Davis Dep. Tr.) at pp. 55-59.
    5         Additionally, if a retail customer fails to pay under the contract, it is Flowers
    6   and not the distributor that holds the risk of non-payment. Ex. EE (Davis Dep. Tr.)
    7   at pp. 72-74; Ex. P at FBCofH 1580 (Flowers representing to the SEC that it
    8   “
    9                                                              ”).
   10         F.     Mr. Russell’s Role within Flowers Direct-Store-Delivery Business
   11         Mr. Russell works long hours seven days per week to fulfill his obligations
   12   under the DA. To ensure adequate fresh product within his assigned territory, he
   13   orders for and delivers products to all his assigned customers five days per week (as
   14   Flowers requires) and then visits many customer locations the other two days of the
   15   week to ensure adequate stocking levels on customers’ shelves. In addition to actual
   16   delivery of the bakery products, Mr. Russell, like all distributors, is “responsible for
   17   ordering products [based on Flowers’ projected and closely monitored projections],
   18   stocking shelves, maintaining special displays, and visiting customers daily to ensure
   19   adequate inventory and removing unsold goods.” Ex. GG (Flowers’ Form 10-K for
   20   the fiscal year ending December 28, 2013 [“2014 SEC Filing”]) at p. 7; see Ex. S
   21   (Russell Decl.); Ex. DD (Russell Dep. Tr.) at pp. 191-193.
   22         Failure to comply with the daily service requirements is prohibited and strictly
   23   enforced. Ex. L at §§ 2.6, 5.1, 14. Where a distributor does not service the route for
   24   a day Flowers will notify the distributor they are in breach of the DA and threaten
   25   termination. Exs. W and X.
   26
   27   [rest of page intentionally left blank]
   28
                                             8               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1354 Page 13 of 26



    1            G.     The Alternate Reality Depicted in Flowers’ Distributor
                        Agreement and Related Representations.
    2

    3            In early 2013, Flowers presented Mr. Russell with its standard, take-it-or-
    4   leave-it DA that he signed in his individual capacity.6 See Ex. L; Ex. Y (Rich Dep.
    5   Tr.) at pp. 160-161. The DA describes Flowers as a successful manufacturer and
    6   marketer of bakery products that divides some of its customer market into
    7   distribution territories that it sells to “Independent Distributors.” Ex. L at p. 1. Under
    8   the DA, Flowers sets the terms and price of products that it will sell to the distributor,
    9   who will take title and risk of loss upon transfer of the products at Flowers’
   10   warehouse. Id. at § 4.1. Flowers also sets the retail sales price in the vast majority of
   11   instances and in so doing controls the “margin” that distributors earn (the retail sales
   12   price less the price charge to distributor for product). See Ex. Y (Rich Dep. Tr.) at
   13   225-236; Ex. AA (Schoenewald, Corporate Designee, Dep. Tr.) at 82:15-83:25,
   14   87:16-20, 104:17-20. Flowers also sets the amount of stale products that it will
   15   repurchase from the distributor. Ex. L at § 12.2. By controlling the margin and the
   16   amount of stale product to repurchase, Flowers effectively controls Mr. Russell’s
   17   earnings.
   18            After the distributor takes title of bakery products, however, Flowers retains
   19   a security interest over all products in the distributor’s possession. Id. at § 8.6.
   20            The distributor agrees to abide by good industry practices and to use
   21   commercially reasonable best efforts. Ex. L at §§ 2.6 and 5.1. This means properly
   22   rotating products, promptly removing stale products, maintaining proper service and
   23   delivery to retail outlets per the retail outlet’s specifications with one’s territory, and
   24
        6
   25       Flowers requires distributors to incorporate and ultimately Mr. Russell did so, but
             this difference is immaterial in light of the personal guarantee attached to every
   26        DA requiring the distributor to personally guarantee performance required under
             the DA. See Ex. L at p. 25 (Personal Guarantee). Flowers’ incorporation
   27        requirement provides it with the appearance of a business-to-business
             relationship while still securing and guaranteeing performance by an individual
   28        employee.
                                                9               17-CV-02580-JLS-JLB
                        RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                      IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1355 Page 14 of 26



    1   maintaining Flowers’ specified equipment in good condition—as well as
    2   cooperating in Flowers’ sales/marketing efforts for the products, presenting a clean
    3   appearance (for the Distributor Employee and his or her vehicle), not carrying
    4   competing merchandise, and maintaining proper liability insurance. Id.
    5            Non-compliance with the above is a material breach that can result in
    6   termination. Id. at §§ 5.2, 17. Additionally, where the distributor fails to operate the
    7   territory up to Flowers’ standards, Flowers can and will operate the territory itself
    8   and charge the distributor for this service. Id. at § 14, et seq.; see Ex. X. The
    9   distributor also agrees to maintain a clean and professional vehicle to provide
   10   services under the DA. Ex. L at § 9.1.
   11            As it relates to chain (i.e., large retail or fast food) accounts, Flowers agrees
   12   to be the distributor’s agent for the limited purpose of obtaining authorization for the
   13   distributor to sell products to these accounts. Id. at § 6.1. Similarly, Flowers agrees
   14   to accept payment for goods sold by distributors to certain customer accounts and
   15   credit the distributors for these sales; however, Flowers’ obligation to credit the
   16   distributor only extends to actual payment received from the customer. Id at §§ 8.3,
   17   8.4. In other words, the risk of nonpayment for these accounts rests with the
   18   distributor.
   19            In summary, and to show the contrast between the carefully-crafted DA and
   20   reality, the following is helpful:
   21                        Distributor           Retail Contracts      Accounting and
                             Agreement                                   Financial
   22                                                                    Statements
   23       Performance      Distributor buys      Flowers promises      Flowers fulfills
            obligation for   product7 and          performance and       contractual
   24       delivery         resells to            may not assign        obligations for retail
                             customers.            away its rights and   customers consistent
   25                        Distributor is        obligations.          with retail customer
                             responsible for                             expectations.
   26                        proper service of     Ex. K; Ex. H
   27   7
            A “sale” consists of passing of title from the seller to the buyer. See U.C.C. § 2-
   28        106 (Am. Law Inst. & Unif. Law Comm’n).
                                              10               17-CV-02580-JLS-JLB
                       RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                     IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1356 Page 15 of 26



    1                    Distributor              Retail Contracts       Accounting and
                         Agreement                                       Financial
    2                                                                    Statements
                         customers in the
    3                    territory at all                                Ex. N at p. 7; Ex. O
                         times and must                                  at pp. 7, 9; Ex. B
    4                    carry this out                                  (2018 SEC Filing) at
                         according to good                               p. 9; Ex. FF (2011
    5                    industry practices,                             SEC Filing) at p. F-7.
                         including abiding
    6                    by customer
                         guidelines.
    7                    Flowers’ contends
                         that under the DA,
    8                    retailers like
                         Walmart are
    9                    distributors’
                         customers.
   10
                         Ex. L at §§ 2.6,
   11                    4.1, 5.1, 14, et seq.;
                         Ex. Y (Rich Dep.
   12                    Tr.) at pp. 49-55.
   13
        Principal-       As it relates to         [not addressed,        Flowers concludes
   14   agent            chain (i.e., large       although, as noted     that it “is the
                         retail or fast food)     below, Flowers         principal, the
   15                    accounts, the DA         takes                  [distributor] is the
                         says the distributor     responsibility for     agent, and the
   16                    is the principal and     the performance        [retailer] is the
                         Flowers is the           obligation]            customer.” This
   17                    agent for the                                   means Flowers
                         limited purpose of                              controls the products
   18                    obtaining                                       and the distributor
                         authorization for                               merely assists
   19                    the distributor to                              Flowers in getting the
                         sell products to                                product to the market.
   20                    these chain
                         accounts.                                       Ex. B (2018 SEC
   21                                                                    Filing) at p. 9; Ex. EE
                         Ex. L at § 6.1.                                 (Davis Dep. Tr.) at
   22                                                                    pp. 18-19, 35-37.
   23
        Title and risk   Title and risk of        Flowers states that    Flowers maintains
   24   of loss upon     loss pass to the         it has title to        title and risk of loss
        delivery to      distributor after he     products and bears     over bakery products
   25   retail           picks up products        risk of loss until     until it satisfies
        customer         from the                 the time of            obligations to
   26                    warehouse.               delivery to the        customers.
                                                  customer at which
   27                    Ex. L at § 4.1           point title and risk   Ex. B (2018 SEC
                                                  of loss passes to      Filing) at p. 9; Ex. FF
   28                                             the customer.
                                          11               17-CV-02580-JLS-JLB
                   RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                 IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1357 Page 16 of 26



    1                     Distributor            Retail Contracts     Accounting and
                          Agreement                                   Financial
    2                                                                 Statements
                                                 Flowers may not      (2011 SEC Filing) at
    3                                            assign or delegate   p. F-7.
                                                 its rights and
    4                                            obligations.
    5                                            Ex. K at §§ 5, 9,
                                                 13; Ex. H at §§
    6                                            13(k), 20.
    7
         Risk for non-    The risk of            [not addressed]      Flowers and not the
    8    payment          nonpayment for                              distributor holds the
                          retail accounts                             risk of non-payment
    9                     rests with the                              by retail customers.
                          distributor.                                Ex. EE (Davis Dep.
   10                                                                 Tr.) at pp. 72-74; Ex.
                          Ex. L at §§ 8.3,                            P at FBCofH 1580.
   11                     8.4.
   12
         Security         After the              Flowers states it   [not addressed]
   13    interest in      distributor takes      has unencumbered
         products         title of bakery        title and the right
   14    upon delivery    products at the        to sell bakery
         to customer      warehouse,             products to its
   15                     Flowers retains a      customer.
                          security interest
   16                     over all products in   Ex. K at §§ 5, 9;
                          the distributor’s      Ex. H at § 13(k).
   17                     possession.
   18                     Ex. L at § 8.6.
   19
   20   III.   LEGAL STANDARD
   21          Summary judgment is appropriate if “the movant shows that there is no
   22   genuine dispute as to any material fact and the movant is entitled to judgment as a
   23   matter of law.” Fed. R. Civ. P. 56. Here, the Court should grant partial summary
   24   judgment on Flowers’ First Affirmative defense. Construing the facts in the light
   25   most favorable to Flowers, it cannot meet its burden to establish that Mr. Russell is
   26   an independent contractor. Narayan v. EGL, Inc., 616 F.3d 895, 900 (9th Cir. 2010)
   27   (burden is on the employer to “prove, if it can, that the presumed employee was an
   28   independent contractor”). The Ninth Circuit has consistently found employment
                                           12               17-CV-02580-JLS-JLB
                    RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                  IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1358 Page 17 of 26



    1   status as a matter of law where, as here, the working relationship is controlled by a
    2   form contract. Alexander v. FedEx Ground Package Sys., Inc., 765 F.3d 981, 988
    3   (9th Cir. 2014) (FedEx drivers were employees as a matter of law on summary
    4   judgment under California's right-to control test); Ruiz v. Affinity Logistics Corp.,
    5   754 F.3d 1093, 1102 (9th Cir. 2014) (reversing trial court’s ruling in favor of
    6   defendant after bench trial and finding plaintiffs were employees as a matter of law
    7   under California’s common law right-to-control test); see also Villalpando v. Exel
    8   Direct Inc., 2015 WL 5179486 at *51 (N.D. Cal. Sept. 3, 2015) (same). Under the
    9   new standard handed down in Dynamex, infra, this same result should attach even
   10   more readily.
   11   IV.   ARGUMENT
   12         A.     Under California’s ABC test, Mr. Russell is an Employee as a
                     Matter of Law
   13

   14         Dynamex puts the burden on Flowers to prove each of these three things to
   15   justify its “independent contractor” classification: “(A) that the worker is free from
   16   the control and direction of the hirer in connection with the performance of the work,
   17   both under the contract for the performance of the work and in fact; and (B) that the
   18   worker performs work that is outside the usual course of the hiring entity's business;
   19   and (C) that the worker is customarily engaged in an independently established
   20   trade, occupation, or business of the same nature as the work performed.” See
   21   Dynamex Operations W. v. Super. Ct., 4 Cal. 5th 903, 957 (2018), reh'g denied (June
   22   20, 2018). Flowers cannot meet its burdens on either of the first two prongs, so we
   23   need not even examine the third.
   24                      1.     Prong (B): Mr. Russell performs work within Flowers’
                                  usual course of business
   25

   26         We start first with the middle prong. Flowers’ decision to pass most of its
   27   sale, delivery, and merchandising-related aspects of its business operations and
   28
                                            13               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1359 Page 18 of 26



    1   customer performance obligations to Mr. Russell creates an employment
    2   relationship. For this reason alone, Plaintiff’s motion should be granted.
    3         Dynamex’s prong (B) “bring[s] within the employee category all individuals
    4   who can reasonably be viewed as working in the hiring entity's business.” Dynamex,
    5   4 Cal. 5th at 959 (emphasis in original; internal quotations omitted). This prong
    6   reiterates California’s long-standing rule that a business may not avoid employee
    7   status by “carving up its production process into minute steps, then asserting it lacks
    8   ‘control’ over the exact means by which one such step is performed by the
    9   responsible workers.” Id. at 933 (citing S.G. Borello & Sons, Inc. v. Dep't of Indus.
   10   Relations, 48 Cal. 3d 341, 357 (1989).) In explaining the broad scope of this prong,
   11   the California Supreme Court compared a properly classified and truly independent
   12   contractor like a plumber or electrician engaged by a company to perform a specific
   13   task, with a mis-classified “independent contractor” like the at-home seamstress
   14   making clothes designed and sold by a clothing manufacturer and a cake decorator
   15   working regularly for a bakery to custom design its cakes. Dynamex, 4 Cal. 5th at
   16   959-60.
   17         Here, it is undisputed that Flowers “produces and markets bakery products,”
   18   selling them to its retail and foodservice customers. See Ex. A. It does so in two
   19   segments: Warehouse Delivery and, as relevant here, Direct-Store-Delivery (or
   20   “DSD”). Id. In turn, Flowers’ direct-store-delivery business depends on Mr.
   21   Russell’s delivery and merchandising-related services.
   22         More specifically, Flowers bakes and markets the bread. Flowers then agrees
   23   to sell and deliver the bread to its customers, like Walmart, and put it on their shelves,
   24   pursuant to the customer requirements and specifications that Flowers and the
   25   customer agree on before-hand in their contracts, taking payment from directly from
   26   Walmart. See Exs. H, K. But Flowers sub-contracts these last parts (delivery to
   27   Walmart, stocking Walmart’s shelf, merchandising, and ensuring satisfaction of the
   28   contract between Flowers and Walmart) via “Distributor Agreements” with Mr.
                                            14               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1360 Page 19 of 26



    1   Russell and other distributors who carry out these tasks under the supervision of
    2   Flowers management. See Section II, supra, and specifically Ex. N at p. 7 (“
    3

    4

    5                            ”). Stated simply, the 5,000+ distributors like Mr. Russell are
    6   the “delivery” part (and more) of the Flowers direct-store-delivery segment, which
    7   comprises 84% of Flowers’ overall revenue.8 Ex. A.
    8            Flowers’ own documents remove any doubt about this relationship. Flowers
    9   admits that distributors’ “
   10                    ” (Ex. M at p. 4); concluding distributors’ “
   11                                 ” (id. at p. 4); and “
   12

   13                                                                              ” (Ex. N at p.
   14   7). Flowers’ contracts with retailers like Walmart have what Flowers calls
   15   “                           ,” but Flowers engages the distributors “
   16                                                ” Ex. EE (Davis Dep. Tr.) at 34:19-36:2.
   17            Finally, the fact that Flowers uses its own employees and temporary
   18   employees from other companies to carry out the same job further proves that this
   19   job is part of Flowers’ usual course of business, and that the “independent
   20   contractor” label is one borne of legal convenience, not reality. Ex. F (describing a
   21   Flowers’ Territory Operations Specialist position that operates open distributor
   22   territories); Ex. Y (Rich Dep. Tr.) at pp. 100-104 (explaining Flowers may use its
   23   own employees or contract with a temporary agency to obtain employees to operate
   24   territories in place of a distributor operating under a DA); Ex. BB (Broker Dep. Tr.)
   25   8
            In addition, it would be curious for Flowers to argue that the 5,000 distributors are
   26         not an important part of the Flowers business when it has an entire department at
              its headquarters—Distributor Relations or Distributor Enablement—devoted to
   27         acting as a liaison between the distributors and Flowers, and when it has an army
              of area sales “managers” on payroll whose only personnel they “manage” are the
   28         distributors. See Exs. A, D; Ex. Y (Rich Dep. Tr.) at pp. 8, 66-74.
                                              15               17-CV-02580-JLS-JLB
                       RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                     IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1361 Page 20 of 26



    1   at 37:11-23, 41:17-44:21. (There is really no significant difference between the day
    2   to-day duties and work of an employee driver and that of the “distributors,” like Mr.
    3   Russell, that Flowers claims are independent contractors).
    4         Flowers cannot prove that Mr. Russell’s work is “outside the usual course” of
    5   Flowers’ business. Summary judgment on Flowers’ affirmative defense is, thus,
    6   proper.
    7                       2.     Separately, under Prong (A), Mr. Russell is not free from
                                   the actual and contractual right to control his work
    8

    9         Flowers cannot disprove that it reserves broad rights to control Mr. Russell
   10   under the DA and that it, in fact, exercises vast control over his work. Flowers
   11   designs its regional management team to ensure distributors are meeting customer
   12   needs and carrying out their duties under the DA. See Section II(C), supra. To avoid
   13   this prong, Flowers will have to argue that its management team, like Sales
   14   Managers, have no power to and do not manage anything at all. But this is simply
   15   not the case as managers are responsible for disciplining, training, monitoring, and
   16   assisting distributors in the daily operation of the territories. Ex. D (Job Description
   17   for Branch Sales Manager); Ex. BB (Broker Dep. Tr.) at 139:5-10:12, 159:13-160:5.
   18         Additionally, under the DA—executed by Mr. Russell in his personal capacity
   19   and personally guaranteed by him (see Ex. L)—Flowers requires constant, daily
   20   service of the territory in line with its good industry practices, a term that
   21   encompasses rigid and exacting retail requirements. See Ex. L at §§ 2.6, 5.1, 14; Exs.
   22   G, P, Q, R. Flowers needs to be able to meet changing customer requirements and
   23   to pass those requirements on to its distributors. It accomplishes this by contractually
   24   requiring distributors to meet customer standards. Id. Where a distributor operating
   25   under a DA fails to comply with these contractually required standards, Flowers
   26   demands compliance and threatens termination. See Ex. L at § 17; Exs. T, U, V, W,
   27   X.
   28
                                            16               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1362 Page 21 of 26



    1            Given the extent of Flowers’ actual and contractual right to control Mr.
    2   Russell, the Court should grant his motion.
    3            B.     Dynamex Applies Retroactively to All Claims.
    4            Defendants will probably argue that the Dynamex decision does not apply
    5   retroactively and/or that it does not apply to Plaintiffs’ claims for expense
    6   reimbursement under California Labor Code Section 2802. Defendants would be
    7   wrong.
    8                         1.     Dynamex Applies Retroactively9
    9            There should be no question that Dynamex—a unanimous decision of the
   10   California Supreme Court—applies here retroactively. As the California Supreme
   11   Court has explained, “[t]he general rule that judicial decisions are given retroactive
   12   effect is basic in our legal tradition.” Newman v. Emerson Radio Corp., 48 Cal. 3d
   13   973, 978 (1989); see also Sierra Club v. San Joaquin Local Agency Formation
   14   Comm’n, 21 Cal. 4th 489, 509 (1999).10 Indeed, the first courts to apply Dynamex
   15   have agreed that it applies retroactively. See Garcia v. Border Transportation
   16   Group, LLC, No. D072521, 2018 WL 5118546, *11 (Cal. Ct. App. Oct. 22, 2018)
   17   (applying Dynamex retroactively to Labor Code claims that are covered by the Wage
   18   Orders); Johnson v. VCG-IS, LLC, Case No. 30-2015-00802813-CU-CR-CXC,
   19   Ruling on Mot. in Lim. (Super. Ct. Cal. July 18, 2018) (attached as Ex. HH).
   20            Importantly, the California Supreme Court rejected Dynamex’s motion to
   21   modify the ruling so that it would apply prospectively only. Dynamex, 4 Cal. 5th
   22
        9
            Of course, because Defendants still use the same “independent contractor” model
   23        today—e.g., Plaintiff is still operating under the exact same written Distributor
             Agreement—any “retroactivity” argument by Flowers would be useless as of at
   24        least the date of the Dynamex opinion and through today.
   25
        10
             The Court has gone so far to say that “[t]he principle that statutes operate only
              prospectively, while judicial decisions operate retrospectively, is familiar to
   26         every law student.” Evangelatos v. Super. Ct., 44 Cal. 3d 1188, 1207 (1988)
              (citing U.S. v. Sec. Indus. Bank, 459 U.S. 70, 79 (1982)); U.S. v. Tavizon-Ruiz,
   27         196 F. Supp. 3d 1076, 1078 (N.D. Cal. July 25, 2016) (“[D]ecisions of statutory
              interpretation are fully retroactive because they do not change the law, but rather
   28         explain what the law has always meant.”).
                                               17               17-CV-02580-JLS-JLB
                        RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                      IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1363 Page 22 of 26



    1   903, reh'g denied (June 20, 2018). The decision thus applies to the events underlying
    2   the long-pending Dynamex case itself, going years into the past and thus applies to
    3   pre-Dynamex events in other cases as well.
    4                        2.    Dynamex Applies to All Claims
    5
                Defendants may also argue that Dynamex does not apply to Plaintiff’s claims
    6
        for expense reimbursement under California Labor Code Section 2802 or for
    7
        unlawful expense deductions.11 However, the ABC test announced in Dynamex
    8
        applies to those claims because the Court held that it applies to Labor Code claims
    9
        covered by the California Wage Orders. See Dynamex, 4 Cal. 5th at 956-57. Indeed,
   10
        all of the possibly applicable Wage Orders require that an employer provide its
   11
        employees with any “tools or equipment” that “are necessary to the performance of
   12
        a job” (with certain exceptions not applicable here). See, e.g., Wage Order No. 1-
   13
        2001, ¶ 9(B), Cal. Code Regs., tit. 8, § 11010 (Regulating the “Manufacturing
   14
        Industry”); Wage Order No. 4-2001, ¶ 9(B), Cal. Code Regs., tit. 8, § 11040
   15
        (Regulating the “Professional, Technical, Clerical, Mechanical, and Similar
   16
        Occupations”); Wage Order No. 9-2001, ¶ 9(B), Cal. Code Regs., tit. 8, § 11090.15
   17
        (regulating the “Transportation Industry”).
   18
                This Wage Order requirement—to supply the tools and equipment free of
   19
        charge—mirrors that of California Labor Code Section 2802, which is to reimburse
   20
        employees for all of their necessary business expenses. Indeed, one California court
   21
        has already concluded that the Dynamex ABC test applies to PAGA claims
   22
        predicated on violations of the Labor Code that are covered by the Wage Orders,
   23
        including claims for expense reimbursement under Section 2802. See Johnson, Case
   24
        No. 30-2015-00802813-CU-CR-CXC, Ruling on Mot. in Lim., *5 (recognizing that
   25
        a claim for expense reimbursement under Section 2802 is “rooted in the wage
   26
        11
   27        As to whether Dynamex applies to expense reimbursement claims, the Dynamex
             Court expressly declined to address that question because the issue was never
   28        briefed by the parties. See Dynamex, 4 Cal. 5th at 916, n. 5.
                                             18               17-CV-02580-JLS-JLB
                      RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                    IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1364 Page 23 of 26



    1   orders”); Ex. HH at p. 6. Dynamex should apply to all claims for all relevant time
    2   periods.
    3         C.     Even under the Borello’s right to control test, the Court should
                     grant Summary Judgment
    4

    5         If for whatever reason the Court finds Dynamex does not apply to all Mr.
    6   Russell’s claims, Plaintiff is still entitled to partial summary judgment under the
    7   older common law Borello test for employee status. S.G. Borello & Sons, Inc. v.
    8   Dep't of Indus. Relations, 48 Cal. 3d 341, 350 (1989).
    9         This test looks at “the right to control the manner and means of accomplishing
   10   the result desired.” Alexander v. FedEx Ground Package Sys., Inc., 765 F.3d 981,
   11   988 (9th Cir. 2014) (citing Borello, 48 Cal.3d at 350.) The test focuses on “not how
   12   much control a hirer exercises, but how much control the hirer retains the right to
   13   exercise.” Ayala v. Antelope Valley Newspapers, Inc., 59 Cal. 4th 522, 533 (2014)
   14   (emphasis in original). In Ayala, the California Supreme Court refused to allow some
   15   freedom, inherent to a degree in all employment, to erase an employer-employee
   16   relationship where the “employer has general supervision and control over [the
   17   worker].” Id. at 532. In the same vein, a “defendant’s right to control need not extend
   18   to every possible aspect of the plaintiff’s work.” Bowerman v. Field Asset Servs.,
   19   No. 3:13-cv-00057-WHO, 2017 F. Supp. 3d 910, 929 (N.D. Cal. Mar. 17, 2017).
   20   Rather, “[t]he relevant question is whether the defendant retains ‘all necessary
   21   control’ over the plaintiff's performance of his job duties.” Id. (citing Borello, 48
   22   Cal. 3d at 357); Ruiz, 754 F.3d at 904; Alexander v. FedEx Ground Package Sys.,
   23   765 F.3d at 992 (9th Cir. 2014) (recognizing and adopting California courts’ “all
   24   necessary control” analysis).
   25         Borello also considers several less important secondary factors relevant in
   26   determining if an employment relationship exists. Ruiz, 754 F.3d at 1100. Courts
   27   weigh these factors as a whole and need not find in a plaintiff’s favor on each factor
   28   to rule favorably at the summary judgment stage. Alexander, 765 F.3d at 992.
                                            19               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1365 Page 24 of 26



    1                       1.     Flowers retains all necessary control over Mr. Russell
    2         Flowers secures retail customer business from companies like Walmart by
    3   promising certain performance obligations and agreeing to abide by rigid delivery
    4   requirements. See § II(D) supra and see e.g. Ex. H. After making these promises and
    5   being bound to carry out these obligation, Flowers attempts to walk an invisible line
    6   where it outsources certain delivery responsibilities to “independent contractors”
    7   while also retaining the necessary control to ensure performance. See §§ II(F) and
    8   (G), supra. This strain is evident in the DA that, on the one hand requires the
    9   distributor to follow “good industry practices” including following customer
   10   requirements (Ex. L at §§ 2.6, 5.1) and to provide proper service to the territory (id.
   11   at § 14), but on the other formulaically recites that Flowers does not control the
   12   distributor (id. at § 16.1). In the end, Flowers’ DA as well as Flowers’ own
   13   admissions regarding its control establish that it has the right to control and direct
   14   Mr. Russell’s delivery of Flowers’ products to Flowers’ customers and lay bare
   15   Flowers’ efforts to create the appearance of any true distributor independence. Ex.
   16   L at §§ 2.6, 5.1, and 14; Ex. EE (Davis Dep. Tr.) at pp. 18-19, 5-37.
   17         California’s Second District Court of Appeals endorsed a trial court ruling
   18   finding an analogous independent contractor agreement to be nothing more than a
   19   “brilliantly drafted contract creating the constraints of an employment relationship
   20   with [the drivers] in the guise of an independent contractor model.” See Estrada v.
   21   FedEx Ground Package Sys., Inc., 154 Cal. App. 4th 1, 9 (2007). Likewise, this
   22   Court can safely ignore Flowers’ boilerplate disclaimer of control in light of the
   23   reality of Flowers’ business, its need to control distributors, and its admission that it
   24   in fact does control distributors.
   25                       2.     Secondary Factors Support Ruling in Mr. Russell’s Favor
   26         Many secondary factors also tip in Mr. Russell’s favor such that summary
   27   judgment is appropriate (Borello, 48 Cal.3d at 351, lists these factors, among others):
   28
                                            20               17-CV-02580-JLS-JLB
                     RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1366 Page 25 of 26



    1              Mr. Russell’s work is part of Flowers’ business (as detailed above). In
    2               fact, Flowers’ own employees carry out the same work, and Flowers
    3               has an entire management team above him to direct his work. In short,
    4               this is not the type of work carried out without supervision.
    5              The tasks Mr. Russell carries out do not require a high degree of skill
    6               or training.
    7              Flowers provides the place of work (i.e., its warehouse) and obtains the
    8               customers where Mr. Russell delivers product.
    9              Mr. Russell has worked for Flowers since early 2013 and his DA has
   10               no end date. See Ex. L.
   11              Flowers retains various termination options, including termination on
   12               24 hours’ notice for substantially harming Flowers’ business or
   13               becoming unable to service a customer account, among other things. Id.
   14               at § 17, et seq.
   15              Flowers paid Mr. Russell a percentage of sale price the Flowers
   16               customers, like Walmart, paid for the goods. Ex. AA (Schoenewald,
   17               Corporate Designee, Dep. Tr.) at 82:15-83:25, 87:16-20, 104:17-20; cf.
   18               Narayan, 616 F.3d at 904 (regular pay based on a percentage of each
   19               delivery indicative of drivers’ employee status).
   20   V.    CONCLUSION
   21         Flowers cannot meet its burden to justify its classification of Mr. Russell as
   22   an “Independent Contractor.” This is so because he works within the usual course
   23   of Flowers’ business and Flowers retains control over his performance. Mr. Russell
   24   is entitled to partial summary judgment as to Defendants’ First Affirmative Defense,
   25   which denies any employment relationship with Mr. Russell.
   26
   27   [signature of counsel appears on following page]
   28
                                           21               17-CV-02580-JLS-JLB
                    RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                  IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-1 Filed 11/16/18 PageID.1367 Page 26 of 26



    1   Respectfully submitted:
    2   DATED: November 16, 2018                NICHOLAS & TOMASEVIC, LLP
    3                                     By:    /s/ Shaun Markley
                                                Craig M. Nicholas
    4                                           Alex Tomasevic
                                                Shaun Markley
    5                                           225 Broadway, Floor 19
                                                San Diego, California 92101
    6                                           Telephone: (619) 325-0492
                                                Facsimile: (619) 325-0496
    7                                           Email: cnicholas@nicholaslaw.org
                                                Email: atomasevic@nicholaslaw.org
    8                                           Email: smarkley@nicholaslaw.org
    9                                           Attorneys for Plaintiffs
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                           22               17-CV-02580-JLS-JLB
                    RUSSELL’S MEMORANDUM OF POINTS AND AUTHORITIES
                  IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
